Citation Nr: 0918355	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-30 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right hamstring 
condition, to include as secondary to a service-connected 
right knee disability.

2.  Entitlement to service connection for a right hip 
condition, to include as secondary to a service-connected 
right knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The Veteran has since relocated, and 
original jurisdiction now resides in the RO in North Little 
Rock, Arkansas.

Procedural history

The Veteran served on active duty in the United States Army 
from July 2005 to December 2005.

In November 2006, the RO received the Veteran's claim of 
entitlement to service connection for a right hip sprain at 
the hamstring insertion.  The May 2007 rating decision denied 
the Veteran's claim.  The Veteran expressed his disagreement 
the denial of service connection of a right hip sprain at the 
hamstring insertion and initiated this appeal in June 2007.  
A Decision Review Officer (DRO) conducted a de novo review 
and provided the Veteran with an October 2007 statement of 
the case (SOC) which was also unfavorable to the Veteran's 
claim.  The appeal was perfected by the timely submission of 
the Veteran's substantive appeal (VA Form 9) in October 2007.

In April 2009, the Veteran participated in a hearing 
conducted via videoconferencing equipment which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A copy of that 
transcript has become associated with the Veteran's claims 
folder.  

In April 2009, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2008).
Clarification of issues on appeal

The RO developed the Veteran's claim as a single issue (right 
hip sprain at the hamstring insertion).  However, based upon 
the medical evidence of record and the Veteran's testimony at 
the April 2009 hearing, it appears that the Veteran's claim 
involves two separate conditions relating to two distinct 
parts of the body, the right hamstring and the right hip.  
For this reason, the Board has bifurcated the issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

For reasons explained immediately below, the Board concludes 
that this matter must be remanded for additional evidentiary 
development.  

The medical evidence of record is unclear as to the precise 
nature of the Veteran's claimed disabilities.  Additionally, 
the Veteran has undergone recent surgery for his service-
connected right knee disability in March 2009.  The Board 
finds that a physical examination is necessary to determine 
the precise nature of the Veteran's disabilities concerning 
his right hamstring and right hip.  

Further, none of the medical records or VA examination 
reports currently associated with the Veteran's VA claims 
folder offer an opinion as to a possible causal relationship 
between the Veteran's claimed right hamstring and right hip 
conditions and his service-connected right knee disability.  
The Board finds that a nexus opinion is necessary to decide 
the claim.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:  

1.  The Veteran should be contacted and 
asked to identify all health care 
professionals and institutions who have 
treated him for his tight knee, right 
hamstring and right hip conditions.  VBA 
should attempt to secure any such records 
which are not already in the claims 
folder, to the extent practicable.  Any 
such records so obtained should be 
associated with the Veteran's VA claims 
folder.

2.  VBA should arrange for an examination 
of the Veteran.  The claims file must be 
provided for review.  The examiner should 
provide a diagnosis of what, if any, 
current right hamstring and right hip 
disabilities the Veteran has.  As to any 
diagnosed right hamstring or right hip 
disabilities, the examiner should render 
an opinion as to whether it is at least 
as likely as not that the disability is 
related to the Veteran's service-
connected right knee disability.  A 
report should be prepared and associated 
with the Veteran's VA claims folder.

3.  After undertaking any additional 
development which it deems necessary, VBA 
should then readjudicate the Veteran's 
claim of entitlement to service 
connection for a right hamstring 
condition and a right hip condition.  
If the benefit sought on appeal remains 
denied, VBA should provide the Veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

